UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1510


STEVEN P. FLEMING,

                Plaintiff – Appellant,

          v.

MARYLAND NATIONAL CAPITAL PARK & PLANNING COMMISSION; PATTY
DARNEY,   Executive   Director;   WILLIAM   SPENCER,  Human
Resources Director; ADRIAN GARDENER, General Counsel,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-02769-DKC)


Submitted:   June 13, 2013                 Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven P. Fleming, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven     Paul    Fleming     seeks    to    appeal   the    district

court’s    order        denying    his     motion   to     reopen   his   Title      VII

employment discrimination case.                  We dismiss the appeal for lack

of   jurisdiction        because    the    notice     of   appeal   was   not   timely

filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on March 15, 2013.          The notice of appeal was filed on April 18,

2013.     Because Fleming failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions       are   adequately    presented       in   the

materials      before     this     court    and   argument    would    not    aid    the

decisional process.

                                                                             DISMISSED




                                             2